Citation Nr: 1814503	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  12-24 387A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a right shoulder injury.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Rachel E. Jensen, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1970 to March 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In his September 2012 substantive appeal, the Veteran requested a hearing before the Board.  In October 2017, he was informed that a hearing was scheduled in December 2017.  The Veteran failed to appear.  VA has not received any further communication from the Veteran.  The Board finds that the hearing request has been withdrawn.  38 C.F.R. § 20.704 (2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has contended that he injured his right shoulder while in basic training in June 1970.  The only relevant service treatment record (STR) is a notation from June 1970 that an x-ray of the right shoulder had negative results.  Current VA treatment records indicate the Veteran has a right shoulder condition.  

A VA examination was conducted in August 2012 which determined that the Veteran's right shoulder disorder was not related to service, as his service separation report was silent as to any shoulder injury or history, and there were no post-service records regarding complaints of the right shoulder until 2000, thus not indicating a chronic disabling condition since service.

In March 2017, VA treatment records from the 1980s were added to the claims file.  They indicate that the Veteran suffered from recurrent right shoulder pain and that an older injury was re-injured, causing worsened symptoms.  

Given that these records suggest a possible chronic condition or that they may shed light on the Veteran's overall disability picture, an addendum VA opinion is needed to consider this additional evidence.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any additional relevant VA and private medical records he wants VA to consider in connection with his claims.  After securing any necessary releases, such records should be associated with the claims file.

2.  Ask the Veteran to provide clarity on his contentions.  At the August 2012 VA examination, it appears that he told the examiner that his right shoulder injury occurred in 1969, prior to service.  However, he has also contended the June 1970 injury caused his right shoulder disorder.  A clear statement regarding his contentions is needed.

3.  After the above development is completed, request a supplemental opinion from an appropriate medical professional to determine the nature and likely etiology of the Veteran's right shoulder disorder.  It is left to the examiner's discretion whether to reexamine the Veteran.  

The claims file must be made available for review.  Based on review of the record, the medical professional should address the following:

a.  Please identify the likely etiology for each right shoulder disability diagnosed.  Specifically, is it at least as likely as not (a 50 percent or better probability) that such is related to the Veteran's service.  The medical professional is to specifically consider and address the Veteran's assertions regarding his in-service right shoulder symptoms and post-service continuity of such symptoms.

b.  Although review of the entire record is needed, special attention is directed to the 1980s VA medical records.

4.  The AOJ should thereafter review the record and readjudicate the Veteran's claim.  If the claim remains denied, the Veteran and his representative should be issued an SSOC.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).

_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

